Exhibit 32.0 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Beneficial Mutual Bancorp, Inc. (the “Company”) for the quarter ended September 30, 2007, as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company as of and for the period covered by the Report. By: /s/ Gerard P. Cuddy Gerard P. Cuddy President and Chief Executive Officer November 14, 2007 By: /s/ Joseph F. Conners Joseph F. Conners Executive Vice President and Chief Financial Officer November 14, 2007
